NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

VIRGINIA DEL CARMEN RIVERA,                      No. 12-73366

               Petitioner,                       Agency No. A072-523-249

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Virginia del Carmen Rivera, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s finding that, even if credible, Rivera

failed to establish a nexus between any past or future harm in El Salvador and one

of the protected grounds. See Molina-Estrada v. INS, 293 F.3d 1089, 1094-95 (9th

Cir. 2002) (evidence did not compel finding that Guatemalan guerillas attacked

family on account of imputed political opinion or membership in a particular social

group); Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is

not available to victims of civil strife, unless they are singled out on account of a

protected ground.”). Accordingly, Rivera’s asylum claim fails.

      Because Rivera failed to meet the lower burden of proof for asylum, her

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Substantial evidence also supports the agency’s denial of CAT relief because

Rivera failed to show it is more likely than not she will be tortured with the consent

or acquiescence of the government if returned to El Salvador. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         2                                       12-73366